Citation Nr: 1437656	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  14-22 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for ischemic heart disease, also claimed as coronary artery disease. 

2.  Entitlement to service connection for a ischemic heart disease, also claimed as coronary artery disease.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

James Carsten, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1963 to June 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (Agency of Original Jurisdiction (AOJ)) in Wichita, Kansas. 


FINDINGS OF FACT

1.  In an unappealed February 2011 rating decision, the AOJ disallowed a claim of entitlement to service connection for ischemic heart disease, also claimed as coronary artery disease.

2.  Evidence added to the record since the termination of the appeal period for the February 2011 rating decision and not previously before adjudicators, relates to a previously unestablished fact and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has a current diagnosis of ischemic heart disease and coronary heart disease.

4.  The Veteran was on land in the Republic of in Vietnam in January 1964 and January 1965.


CONCLUSIONS OF LAW

1.  The February 2011 decision that denied service connection for ischemic heart disease, also claimed as coronary artery disease is final.  38 U.S.C.A. § 7105(d) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence having been added to the record since the termination of the appeal period for the February 2011 rating decision; the criteria for reopening the claim of entitlement to ischemic heart disease, also claimed as coronary artery disease have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for ischemic heart disease, also claimed as coronary artery disease are met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopened Claim

Prior to receipt of the claim that led to this appeal, the AOJ had previously denied service connection for ischemic heart disease, also claimed as coronary artery disease.  Hence, prior to reaching the merits of the service connection claim, the Board must first determine if the claim can be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (holding that the Board has a jurisdictional responsibility to determine whether it is proper to reopen a claim). 

VA first received a claim of entitlement to service connection for ischemic heart disease, also claimed as coronary artery disease from the Veteran in January 2010.  The AOJ denied that claim in December 2010 and February 2011 rating decisions on the basis that there was no evidence that the Veteran was in Vietnam, and no evidence that the Veteran was exposed to herbicides while serving in Thailand.  The AOJ mailed notice of that decision and of the Veteran's procedural and appellate rights to him in December 2010 and provided a copy to his representative.  The Veteran filed a notice of disagreement in May 2011; the AOJ mailed a statement of the case to the Veteran in February 2012, attaching a VA Form 9 (Appeal to the Board of Veterans' Appeals) with procedural instruction on how to perfect his appeal.  The Veteran did not submit the VA Form 9 to the AOJ.  

Following notification of a decision by the AOJ the claimant can initiate an appeal to the Board by filing a notice of disagreement with the AOJ.  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2013).  If a timely notice of disagreement is not filed, the AOJ's decision becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).  If the AOJ receives a notice of disagreement, it will issue a statement of the case and the Veteran will have sixty days from the date the statement of the case is mailed to the Veteran in which to appeal.  38 U.S.C.A. § 7105(d) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Following mailing of the statement of the case, the claimant will be afforded a period of 60 days for the date of the mailing of the statement of the case, or the remainder of the one year period from the date of notification of the decision appealed, to file a formal appeal.  38 U.S.C.A. § 7105(d)(3) (West 2002 & Supp. 2013); 38 C.F.R. § 20.302(b) (2013).  The AOJ may close the case for failure to respond after receipt of the statement of the case.  38 U.S.C.A. § 7105(d)(3).

Additionally, interpreting 38 C.F.R. § 3.156(b) (2013), the U.S. Court of Appeals for Veterans Claims (Veterans Court) has held that an AOJ decision does not become final if new and material evidence is received within the appeal period of an unappealed AOJ decision and is not addressed by VA.  See King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (stating that the receipt of new and material evidence within one year of the date of mailing of an AOJ decision, "prevents an initial determination from becoming final").  That regulation provides that if new and material evidence is received within the appeal period, such evidence relates to the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

Review of the claims file reveals that new and material evidence was received within one year of the February 2011 decision.  However, that material was considered by the decision review officer upon de novo review and documented in the February 2012 statement of the case.  Hence, 38 C.F.R. § 3.156(b) does not provide a basis for finding that decision non-final. 

Although a notice of disagreement was timely filed, and a statement of the case was mailed to the Veteran on February 2012, no additional evidence was received and the Veteran did not file a formal appeal within the applicable period.  The AOJ closed the case and the February 2011 decision became final.

In July 2012, VA received a claim of entitlement to service connection for ischemic heart disease, also claimed as coronary artery disease from the Veteran.  

The statutory exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013). 

"New and material evidence" is defined as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence already of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

In June 2012 the AOJ received buddy statements from the Veteran.  These statements indicated that Thai nationals sprayed herbicide around the camp where they lived; that they would have to walk through these areas while standing security watches; that often the spraying occurred at night; there was a lack of vegetation where they had sprayed; guard duty required walking on the perimeter of the camp; that the spraying equipment would often cause burnings and wheezing of the men; that Veteran and his buddy flew in and out of Thailand through Vietnam, stopping at Ton Son Nhut Air Base and getting out for a number of hours each time; and pictures were attached that showed personnel with herbicide and insecticide spraying equipment at Camp Charn Sinthope, Thailand.  

These letters relate to an unestablished fact necessary to substantiate his claim of entitlement to service connection for ischemic heart disease, also claimed as coronary artery disease because it relates to the presumptive exposure to Agent Orange while in Vietnam as well as direct evidence of exposure to herbicides while in Thailand.  This evidence also raises a reasonable possibility of substantiating his claim.  The evidence is therefore both new and material evidence, and his claim of entitlement to service connection for ischemic heart disease, also claimed as coronary artery disease must be reopened.

Service Connection

Having reopened the claim, the Board now turns to the merits of the claim.  The initial consideration is whether there is any prejudice to the Veteran in having the Board address the issue on the merits.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (when the Board addresses a question that has not been addressed by the AOJ, it must consider whether the claimant has been given adequate notice, opportunity to submit evidence, opportunity for a hearing, and if not whether the claimant is prejudiced thereby).  In the present case, since the Board is granting service connection for ischemic heart disease, also claimed as coronary artery disease, there is no prejudice to the Veteran in having the Board adjudicate the claim on the merits. 

Law and Regulations

The Veteran contends that service connection is warranted for ischemic heart disease, also claimed as coronary artery disease based on exposure to the herbicide Agent Orange, during his service in Vietnam and Thailand. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013), 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, specific diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e) (2013).  Veterans who served in Vietnam at any time between January 9,1975 and May 7, 1975 are presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  Ischemic heart disease (which includes coronary artery disease) is included in the list of specific diseases.  38 C.F.R. § 3.309(e). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

VA treatment reports and private treatment records show the Veteran was diagnosed with coronary artery disease.  The Veteran was hospitalized on multiple occasions for a coronary bypass graft and numerous stent placements.  The Veteran has been prescribed continuous medication to control this disability.  This is sufficient to establish that the Veteran has the claimed current disability.  The present disability element of service connection is met.

The Veteran reported that he served at Camp Charn Sinthope, Thailand as an equipment operator with the 809th Engineer Battalion from January 1964 to January 1965.  The Veteran reported that he departed the United States from Travis Air Force Base, California and flew to Hickam Field, Hawaii.  From there he reported flying to Wake Island, then to Clark Air Base, Philippines.  The Veteran reported that he next flew to Tan Son Nhut Air Base in Vietnam, before finally arriving in Bangkok, Thailand.  While in Vietnam, the Veteran reported undergoing a multiple hour layover where he disembarked the aircraft.  The Veteran reported a similar itinerary for his January 1, 1965, return to the United States from Thailand, with another layover at Tan Son Nhut, Vietnam.

The Veteran's personnel records indicate that he departed Travis Air Force Base, California on January 2, 1964, and arrived in Bangkok, Thailand on January 4, 1964.  The records do not indicate that the Veteran stopped at any intermediate destinations.  The AOJ sent a request to the JSRRC in an attempt to verify the Veteran's presence in Vietnam.  The JSRRC responded that there are no historical records that document the arrival and departure of individual unit members or aircraft paths, and as such, they cannot determine the Veteran's presence in Vietnam. 

A May 2012 statement from another member of the Veteran's unit indicated that he accompanied the Veteran on the flight out of Thailand.  It states that on January 1, 1965 he boarded the same flight from Thailand and "stopped at Ton Son Nhut AB, Vietnam for a 2 to 3 hour layover."  The file also contains a second similar corroborating statement from another unit member dated July 2010. 

There is no evidence that refutes the assertions made by the Veteran and the members of his unit regarding the layover in Vietnam; there is no reason to doubt their credibility.  Moreover, common sense dictates that the absence of entries documenting intermediate stops is not conclusive proof that those stops did not occur.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran was on land within the Republic of Vietnam in January 1964 and January 1965.   As such, he is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  As a result of this presumed exposure, the Board concludes that his coronary artery disease is presumptively caused by his exposure to Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

As the Board's only decision at this time is fully favorable to the Veteran, any error that VA may have made in its duties to notify and assist is necessarily harmless error with regard to this decision.  Therefore, no further discussion as to those duties is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  


ORDER

The claim of entitlement to service connection for ischemic heart disease, also claimed as coronary artery disease, is reopened. 

Entitlement to service connection for ischemic heart disease, also claimed as coronary artery disease, is granted, subject to the laws and regulations governing the award of monetary benefits.  






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


